Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner tried to contact the Attorney on the dated of 06/03/2022. However, the contact did not make. Therefore, the Election/Restrictions are applied as the following below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, 18, drawn to method, comprising: inputting, by a system comprising a processor, phase information corresponding to wireless power transmission into a neural network framework; and obtaining distance information representative of a distance from a wireless power transmitter to an object as output from the neural network framework. Classified in class 702, subclass 159.

II.	Claims 12-14, drawn to method, comprising: inputting, as first input data by a system comprising a processor, phase information corresponding to a reference-subtraction corrected phase sample of sensed environment information; and mapping an environment based on the sensed environment information. Classified in class 702, subclass 190.

III.	Claims 15-16, drawn to method, comprising: recording, by a system comprising a processor, phase sample data corresponding to wireless power transmission; correcting the sample data based on reference data into corrected sample data; and applying a neural network to the corrected phase sample data to obtain sensed environment data. Classified in class 702, subclass 106.

IV.	Claim 17, drawn to method, comprising: collecting, by a system comprising a processor, labeled data corresponding to phase value samples; preprocessing the labeled data into an augmented dataset; and training a neural network framework with the augmented dataset and predetermined architecture. Classified in class 702, subclass 58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646